Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.    Claims 1,2,3,4,5,6,7,8,9,13,14,16,17,20,21,22,23,24,25,26,27,28, and 31 are  rejected under 35 U.S.C. 103 as being unpatentable over Rui Cao(NXP) “Aggregated PPDU for large BW” in view of LG Electronic “ Phase Rotation Proposal”.

  For claims 1,2,3,4,5,6,7,8,9,13,14,16,17,20,21,22,23,24,25,26,27,28, and 31, Rui Cao(NXP) discloses a method for wireless communication by an apparatus of a WLAN, comprising: generating a first generation-specific preamble (page 5: EHT preamble) formatted according to a first generation of a wireless communication specification,
generating a second generation-specific preamble (page 5: HE preamble) formatted according to a second generation of the wireless communication specification based on a second bandwidth of a second subchannel of the wireless channel; generating a multi-generation physical layer protocol data unit (PPDU) that concurrently includes the first generation-specific preamble in the first subchannel and the second generation-specific preamble in the second subchannel; modifying at least the first generation-specific preamble or the second generation- specific preamble based on an aggregate bandwidth of the multi-generation PPDU; transmitting the multi-generation PPDU via the wireless channel. 
    The subject-matter of claim 1 therefore differs from this known method in the following ways: 1) first generation-specific preamble is generated based on a first bandwidth of a first subchannel of the wireless channel; 2) second generation-specific preamble is generated based on a second bandwidth of a second subchannel of the wireless channel; 3) modifying at least the first generation-specific preamble or the second generation- specific preamble based on an aggregate bandwidth of the multi-generation PPDU. However, these features have already been employed for the same purpose in a similar method (see LG Electronic “ Phase Rotation Proposal” (page 2)). Thus, it would be obvious to the person skilled in the art, namely when the same result is to be achieved, to apply these features with corresponding effect to a method according to  Rui Cao(NXP).
 The same rejection applies to independent claim 23.

 LG Electronic “ Phase Rotation Proposal”(page 2) discloses: modifying at least the first generation-specific preamble or the second generation- specific preamble includes applying a phase rotation to the second generation-specific preamble such that the second generation-specific preamble has a different phase than the first generation-specific preamble as recited in  dependent claims 2, 24.

LG Electronic “ Phase Rotation Proposal” (page 2) discloses: the phase rotation is configured to reduce a peak-to-average-power ratio (PAPR) of a preamble portion of the multi-generation PPDU as compared to that which would be associated with the multi-generation PPDU without the phase rotation applied to the second generation-specific preamble as recited in dependent claims 3, 25.

 LG Electronic “ Phase Rotation Proposal” D2 (page 3) discloses: Candidates for the additional coefficient: 1, -1, j, -j. Thus, LG Electronic “ Phase Rotation Proposal”(page 3) discloses: the phase rotation is a 90-degree, 180 degree, or 270-degree phase rotation as recited in  dependent claim 5 .

LG Electronic “ Phase Rotation Proposal” (page 2) discloses: modifying at least the first generation-specific preamble or the second generation- specific preamble includes: applying sub-preamble phase rotations to respective sub-preamble portions of the second generation-specific preamble in accordance with a phase rotation scheme of the second generation of the wireless communication protocol, the phase rotation scheme based on a subchannel bandwidth of the second subchannel; and applying a further phase rotation to the second generation-specific preamble based on an aggregate bandwidth of the wireless channel as recited in dependent claim 6.

 A data portion following the preamble is standard practice and the reference to data portion alignment in Rui Cao (page 5) and the figure on page 3 would prompt the skilled person to ensure that "the first data field and the second data field end concurrently in the first and second subchannels" as recited in claim 8. 

 Paragraph [0074] of the application also explains that "a WLAN device may modify the sub-PPDUs so that the generation-specific preambles and data fields line up in time. For example, for preamble orthogonality, it may be desirable for the OFDM symbols of the generation-specific preambles 551 to line up in time. For example, the OFDM symbols may use a common OFDM symbol configuration (such as the same symbol duration or cyclic prefix, among other examples), a common guard interval duration, subcarrier spacing". Rui Cao (page 5) refers to alignment and states that the same tone spacing and the same guard interval are used in the two sub-PPDUs (HE and EHT). Therefore, the subject-matter of dependent claims 13, 28 is well-known in the art.

Dependent claim 17 introduces the following subject-matter:

modifying at least the first generation-specific preamble or the second generation- specific preamble includes: generating the first STF and the first LTF using a first tone plan based on an aggregate bandwidth of the multi-generation PPDU, wherein sequences for the first STF and the first LTF are based on a first bandwidth of the first subchannel. The application gives no technical problem solved by generating the first STF and the first LTF using a first tone plan based on an aggregate bandwidth of the multi- generation PPDU. The description (para [0040]) only states vaguely: "the respective generation of the wireless communication specification may define parameters (such as...tone plans, ...) that are specific to particular bandwidths of a PPDU. However, such parameters may be less optimal when multiple sub-PPDUs are combined to form a multi-generation PPDU. In accordance with this disclosure, one or more portions of the sub-PPDUs may be modified to accommodate their use in a multi- generation PPDU. For example, one or more generation-specific preambles may be modified based on an aggregate bandwidth of the multi-generation PPDU". As it is not clear what technical problem is solved. When implementing the teaching of Rui Cao, the skilled person is confronted with problem of how to implement the tone plan. Each sub-channel could maintain its tone plan, or a tone plan for the aggregated bandwidth could be used. Each of these is merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed.


Independent claim 20, the data field of each subchannel uses a separate tone plan. It would seem that this is done because "a generation-specific preamble may limit RU allocations to only a segment of the single data field 521 that uses a tone plan specified for that generation" (see para [0069]). This would be the most obvious solution when implementing the teaching of Rui Cao as recited in claim 20.

When implementing the teaching of Rui Cao, the skilled person is confronted with problem of what to carry in a PPDU bandwidth field. Each subchannel could indicate the bandwidth of that subchannel, they could indicate the aggregate bandwidth, or they could indicate both. Each of these is merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed as recited in  dependent claims 21, 22, 31 . 

5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.   Claims 9,10, 11, and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Rui Cao(NXP) “Aggregated PPDU for large BW” in view of LG Electronic “ Phase Rotation Proposal” and further in view of Seok (2016/057657).
Rui Cao (page 5) refers to padding for preamble alignment. It would be obvious for the skilled person to use the same approach for the data field. Also padding the data fields in order to align them is well known see Seok (fig 15), D4 (page 6). Therefore, It would be obvious to the person of ordinary skill in the art before the effective filling date of the claimed invention to use  padding a shorter one of the first data field and the second data field such that a length or duration of the first data field is a same as a length or duration of the second data field as taught by  Seok in the communications network of  Rui Cao(NXP) “Aggregated PPDU for large BW” in view of LG Electronic “ Phase Rotation Proposal” for the purpose of adapting the length of the data fields. 

Paragraph [0101] of the application explains that "Historically, the legacy preamble portion included a legacy length field that was manipulated to identify the MU PPDU format". It would be obvious for the skilled person to include a legacy length field in the sub- PPDU which is manipulated to identify the sub-PPDU format as recited in claim 10.  Paragraph [0101] of the application also explains that "in the IEEE 802.11ax amendment to the IEEE 802.11 standard, the first length value of an MU PPDU is set such that the modulo three of the legacy length value is equal to 2....in the IEEE 802.11be amendment to IEEE 802.11 standard, the legacy length value is set such that the modulo three of the legacy length value is equal to 0. Even though both formulas for the legacy length value represent a same duration of the PPDU, the values are different due to the modulo condition". Thus, it would be obvious for the first generation and the second generation to define different formulas for determining the legacy length field such that the first length value and the second length value are different values but represent a same length or duration of the multi-generation PPDU as recited in claim 11 and 12. 

7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.   Claims 15 and 29 are  rejected under 35 U.S.C. 103 as being unpatentable over Rui Cao(NXP) “Aggregated PPDU for large BW” in view of LG Electronic “ Phase Rotation Proposal” and further in view of 802.11 Working Group of the LAN/MAN Standards Committee of the IEEE Computer Society.

  For claims 15 and 29, Rui Cao(NXP) “Aggregated PPDU for large BW” in view of LG Electronic “ Phase Rotation Proposal” discloses all the subject matter of the claimed invention with the exception of determining sequences for the first STF and the first LTF based on a first bandwidth of the first subchannel; and determining sequences for the second STF and the second LTF based on a second bandwidth of the second subchannel.  In 802.11 from the same or similar fields of endeavor teaches a provision of , the LTF and STF sequence are generated according to the bandwidth and then the 20 MHz subbands are phase rotated (see standard , para 27.3.6.2; 27.3.6.3). It would be obvious for the skilled person  before the effective filing date of the invention to use determining sequences for the first STF and the first LTF based on a first bandwidth of the first subchannel; and determining sequences for the second STF and the second LTF based on a second bandwidth of the second subchannel as taught by 802.11 in the communications network of  Rui Cao for the purpose of making the system more reliable. 


9.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.   Claims 18,19, and 30  are  rejected under 35 U.S.C. 103 as being unpatentable over Rui Cao(NXP) “Aggregated PPDU for large BW” in view of LG Electronic “ Phase Rotation Proposal” and further in view of Yujin Noh “20 MHZ- Transmission-In- NGV.

Also, these options have already been discussed when aggregating bandwidths (see Yujin Noh “20 MHZ- Transmission-In- NGV , page 14). For dependent claims 18, 19, 30 disclose the following: applying a first cyclic shift diversity (CSD) to at least part of the second generation- specific preamble such that the part of the second generation-specific preamble has a different CSD than a corresponding part of the first generation-specific preamble, wherein the first CSD is configured to reduce a total peak-to-average-power ratio (PAPR) of the multi-generation PPDU as compared to that which would be associated with the multi-generation PPDU without applying the first CSD to the second generation- specific preamble.
Yujin Noh “20 MHZ- Transmission-In- NGV  is one of many documents in which PAPR is reduced by applying a cyclic shift delay (CSD) to some of the aggregated channels as recited in  dependent claims 18, 19, 30. Yujin Noh “20 MHZ- Transmission-In- NGV  (page 8) is one of many documents in which PAPR is reduced by applying a cyclic shift delay (CSD) to some of the aggregated channels as recited in  dependent claims 18, 19, 30.

11.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.    Claim 32  is  rejected under 35 U.S.C. 103 as being unpatentable over Rui Cao(NXP) “Aggregated PPDU for large BW” in view of LG Electronic “ Phase Rotation Proposal “and further in view of Ling.
For claim 32, Rui Cao(NXP) discloses a method for wireless communication by an apparatus of a WLAN, comprising: generating a first generation-specific preamble (page 5: EHT preamble) formatted according to a first generation of a wireless communication specification,
generating a second generation-specific preamble (page 5: HE preamble) formatted according to a second generation of the wireless communication specification based on a second bandwidth of a second subchannel of the wireless channel; generating a multi-generation physical layer protocol data unit (PPDU) that concurrently includes the first generation-specific preamble in the first subchannel and the second generation-specific preamble in the second subchannel; modifying at least the first generation-specific preamble or the second generation- specific preamble based on an aggregate bandwidth of the multi-generation PPDU; transmitting the multi-generation PPDU via the wireless channel. 
    The subject-matter of claim 32 therefore differs from this known method in the following ways: 1) first generation-specific preamble is generated based on a first bandwidth of a first subchannel of the wireless channel; 2) second generation-specific preamble is generated based on a second bandwidth of a second subchannel of the wireless channel; 3) modifying at least the first generation-specific preamble or the second generation- specific preamble based on an aggregate bandwidth of the multi-generation PPDU. However, these features have already been employed for the same purpose in a similar method (see LG Electronic “ Phase Rotation Proposal” (page 2)). Thus, it would be obvious to the person skilled in the art, namely when the same result is to be achieved, to apply these features with corresponding effect to a method
  For claim 32,Rui Cao(NXP) “Aggregated PPDU for large BW” in view of LG Electronic “  discloses all the subject matter of the claimed invention with the exception of a memory, a processor, and a non-transitory computer readable medium in a communication network. Ling et al. ( 2017/0238304) form the same or similar fields of endeavor teaches a provision of a memory, a processor, and a non-transitory computer readable medium ( See paragraph 0076 lines 1-12, paragraph 008 lines 1-5 and paragraph 0085 line 6). Thus, it would have been obvious to the person of ordinary skill in the art at the time of filing date of the invention to use a memory, a processor, and a non-transitory computer readable medium as taught by Ling et a. in the communications of  Rui Cao(NXP) “Aggregated PPDU for large BW” in view of LG Electronic “  for the purpose of providing code to execute to processing.
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shelhammer et al. (2021/0359885) is cited to show a system which is considered pertinent to the claimed invention.

14.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476